Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 1 of 15 Page ID #225



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                     )
                                              )
                              Plaintiff,      )
                                              )
               vs.                            )       No. 16-CR-30134-SMY
                                              )
MARCUS KOGER,                                 )
                                              )
                              Defendant.      )


        GOVERNMENT’S MOTION FOR REVOCATION OF PROBATION AND
                     SUPPLEMENTAL RESPONSE TO
            MOTION TO TERMINATE DEFENDANT’S PROBATION

       The United States of America, by Steven D. Weinhoeft, United States Attorney for the

Southern District of Illinois, and Norman R. Smith, Assistant United States Attorney, herein

submit the Government’s Motion for Revocation of Probation pursuant to Title 18, United States

Code, Section 3565 and Rule 32.1 of the Federal Rules of Criminal Procedure and the Supplemental

Response to Defendant’s Motion to Terminate Probation.

       1.      On November 6, 2019, the Court called a motion hearing on the Defendant’s

Motion to Terminate Probation. [Doc. 43]. On running a credit report of the Defendant that day,

it was discovered that a substantial amount of additional credit and indebtedness was undertaken

by the Defendant in 2019 that was not reported to U.S. Probation. Because of the new evidence,

the Government moved for a continuance of the hearing without objection by the Defendant.

The hearing was continued to January 9, 2020. Since all of the requested financial records were

not available, the Court granted a continuance of the hearing until February 27, 2020. [Doc. 45]

       2.      On July 13, 2017, the Court had previously sentenced the defendant to serve five

years’ probation. [Doc. 24] Conditions of probation included that the defendant shall not


                                                  1
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 2 of 15 Page ID #226



commit another crime and while any financial penalties are outstanding, the defendant shall not

incur new credit charges or open additional lines of credit without the approval of the Court or

probation officer. As a standard condition the defendant was also required to submit truthful

monthly supervision reports. The knowing submission of false monthly supervision reports is a

criminal offense punishable by a term of imprisonment exceeding one year and is therefore a Grade

“B” violation. [See 18 U.S.C. §1001, U.S.S.G. §7B1.1] See United States v. Cunningham, 151

F.3d 1034 (7th Cir. 1998). Falsifying income to obtain loans is loan application fraud and is

punishable by a term of imprisonment of up to thirty years and is therefore a Grade “A”

violation. [See 18 U.S.C. §1014, U.S.S.G. §7B1.1]

        3.     The monthly supervision reports submitted by Marcus Koger to U.S. Probation

from September 2018 through November 2019 were reviewed. The November 2019 report was

submitted by the defendant on December 10, 2019. In each report for expenditures over $500 he

reports nothing.


In each report for any vehicle he owns he reports a 2018 Jeep Wrangler.




In the monthly reports under financial accounts he reports only two: Penfed Credit Union and US

Bank.




                                                  2
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 3 of 15 Page ID #227




For current monthly expenses he reports $675 in rent and credit card loans of $100.




In submitting the report monthly there is language where he certifies that all of his answers are

complete and correct.




       4.      There is a plethora of evidence that the defendant knowingly submitted false,

incomplete and incorrect monthly reports to U.S. Probation.

       5.      USAA Federal Savings Bank is an account disclosed by Marcus Koger to U.S.

Probation however numerous expenditures over $500 were not disclosed as well as several




                                                 3
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 4 of 15 Page ID #228



significant loan applications and loans obtained. Unusual expenses included nearly $10,000

spent at Sam’s Club on July 31, 2019.




Undisclosed to U.S. Probation was the purchase of a new 2019 4 door Jeep Rubicon. He listed

his annual salary at $120,000 and obtained a loan on April 5, 2019 for $75,000.




                                               4
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 5 of 15 Page ID #229



On April 15, 2019 he obtained a $35,000 debt consolidation loan. He listed his annual salary at

$170,000.




On June 20, 2019, Marcus Koger obtained a loan for $17,999 for the purchase of a new Can Am

Spyder F3 SE6 3-wheel motorcycle. On the loan application he indicated his annual salary was

$250,000.




                                               5
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 6 of 15 Page ID #230




                                     6
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 7 of 15 Page ID #231




On July 20, 2019, Marcus Koger applied to USAA for a $65,000 debt consolidation loan. He

reported his total monthly income as $21,000. That loan request was denied.




       6.     Undisclosed to U.S. Probation, Marcus Koger applied for a Helzberg Diamonds

Capital One credit card on March 30, 2019. He then made a purchase on March 30, 2019 in the

amount of $4,189.79. Numerous purchases were subsequently charged to the credit card

including travel to Fort Worth, Texas.



                                              7
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 8 of 15 Page ID #232




       7.     Undisclosed to U.S. Probation, Marcus Koger applied for a Nordstrom Visa credit

card on September 1, 2019. The application indicated that his annual income was $275,000.




                                              8
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 9 of 15 Page ID #233




                                     9
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 10 of 15 Page ID #234



Unusual expenses by Marcus Koger on the Nordstrom credit card that were expenses in excess

of $500 not disclosed to U.S. Probation include approximately $4000 at Sam’s Club on August

12th – 13th of 2019.




Over $5,600 at Walmart on September 19th – 21st, 2019.




       8.      Marcus Koger has a financial account at PenFed Credit Union. Expenses over

$500 that were required to be disclosed to U.S. Probation, but were not, include Koger’s travel to

Detroit and Pittsburg and a large Gucci purchase.




       9.      Marcus Koger also has a Discover credit card. There were numerous expenses on

this credit card in 2019 that were required to be reported to U.S. Probation but were not

disclosed.




                                                10
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 11 of 15 Page ID #235




       10.    Undisclosed to U.S. Probation, in July of 2019, Marcus Koger obtained a

consumer loan through Midland States Bank/Green Sky Financial.




The credit limit was originally $3,000 and then was increased to $7,000. Koger’s request that

the credit limit be increased to $10,000 was declined. Koger reported his monthly income as

$22,916.67.




Expenses on the credit extension included a large expenditure at Ideal Image med spa.




                                               11
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 12 of 15 Page ID #236



       11.    Undisclosed to U.S. Probation, on February 20, 2019, Marcus Koger obtained a

Macy’s American Express credit card. Koger indicated that his total annual income was

$150,000. Numerous expenses on the credit card exceeding $500 were not reported to U.S.

Probation.




       12.    In June of 2019, the I.R.S. temporarily closed its civil collection case for

$239,592.23 unpaid taxes assessed.




                                                12
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 13 of 15 Page ID #237



       This was based on information provided to the I.R.S. by Koger on March 29, 2019 in a

Form 433-A Collection Information Statement. The financial statement was signed by Marcus

Koger under penalties of perjury.




       In the financial statement he lists his total monthly income as $2,900 and his total

monthly expenses as $2974. There is a dramatic difference in the income he reported to the

Internal Revenue Service and the income he reported to financial institutions when he was

seeking loans and extensions of credit.




                                                13
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 14 of 15 Page ID #238



      WHEREFORE, the United States requests a hearing to revoke the probation of the

Defendant.

                                                Respectfully submitted,


                                                STEVEN D. WEINHOEFT
                                                United States Attorney

                                                s/Norman R. Smith
                                                NORMAN R. SMITH
                                                Assistant United States Attorney
                                                Nine Executive Drive
                                                Fairview Heights, IL 62208
                                                (618) 628-3700
                                                E-mail: Norman.Smith@usdoj.gov




                                           14
Case 3:16-cr-30134-SMY Document 46 Filed 01/21/20 Page 15 of 15 Page ID #239



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                     )
                                              )
                              Plaintiff,      )
                                              )
              vs.                             )        No. 16-CR-30134-SMY
                                              )
MARCUS KOGER,                                 )
                                              )
                              Defendant.      )


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, I caused to be electronically filed:

       GOVERNMENT’S MOTION FOR REVOCATION OF PROBATION AND
                    SUPPLEMENTAL RESPONSE TO
           MOTION TO TERMINATE DEFENDANT’S PROBATION


with the Clerk of Court using the CM/ECF system which will send notification of such filing(s)
to the attorney of record.


                                                       s/ Norman R. Smith
                                                       NORMAN R. SMITH




                                                  15
